NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAVID P. GESSERT,
Petition,er,
v_ _
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2010-3115
Petition for review of the Merit Systems Protecti0n
Board in case no. DC0752090149-I-2.
ON MOTION
0 R D E R
David P. Gessert moves for oral argument
Upon consideration thereof
fr ls ORDERED THAT:
(1) The motion for oral argument is deferred for con-
sideration by the merits panel assigned to hear the case.

GESSERT V. MSPB
2
(2) A copy of this order shall be transmitted to the
merits pane1.
FOR TH1: CoURT
 l  lsi Jan Horbaly
Date J an H0rbaly
cc: Matthew C. lVIous1ey, Esq.
CalVin MorroW, Esq.
s2 1
C1erk
"#ms':Nr§Yasarm“
NOV 91 2010
mm HORBALv
 owen